Moore, J.
The judgment in this case, upon the facts agreed, is clearly in conflict with, and in violation of, articles IV and V of the constitution of the United States, and articles II and III, constitution of West Virginia. The case does not come within, and is not protected by, the acts of Congress and the acts passed by the Legislature of West Virginia, as set out in the agreement of facts. Those acts neither authorize nor excuse such violations of said constitution. I am therefore of the opinion that the judgment of the circuit court is in error, as against the organic law, and should be reversed, and that judgment should be given here such as the agreed facts would have justified the circuit court in giving. Judgment should be for the plaintiff, and the *29amount in controversy being three hundred dollars, but tbe facts showing that the said mare was of the value of one hundred and thirty dollars at the time of conversion, which was June 28, 1864, and the judgment being rendered the 26th of June, 1869, this judgment should be for the aggregate of principal, one hundred and thirty dollars, and interest at six per cent, thereon from the time of said conversion, June 28th, 1864, until June 26th, 1869, and interest on said aggregate from June 26th, 1869, until paid, with costs in both. courts.
The other judges concurred.
Judgment Reversed.